                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

MERCEDEZ MCDOWELL,                            )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:17-cv-02377-JPH-DML
                                              )
SOUTHWEST AIRLINES CO.,                       )
                                              )
                          Defendant.          )

           ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

        Mercedez McDowell alleges that she was subjected to sexual harassment

during her employment as a flight attendant for Southwest Airlines. She

further alleges that Southwest retaliated against her for filing a charge of

discrimination with the EEOC by making her work more weekends and denying

her medical leave. Southwest has moved for summary judgment on the claims.

For the reasons explained below, the Court GRANTS Southwest’s motion. Dkt.

[33].

                                           I.
                                 Facts and Background

        The Court views and recites the evidence in the light most favorable to

Ms. McDowell and draws all reasonable inferences in her favor. Zerante v.

DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).

        Ms. McDowell started working for Southwest as a flight attendant around

May 2014. Dkt. 43-1 ¶ 2. She alleges she was subjected to nine incidents of

sexual harassment between 2015 and 2018.



                                          1
A.    Incident # 1

      Sometime in 2015, dkt. 35-1 at 68:14-21 (McDowell Dep.), a male flight

attendant described his sexual experiences to Ms. McDowell and told her that

he could make her have an orgasm. Dkt. 35-1 at 77 (McDowell Dep. Ex. 1).

He then called her hotel room repeatedly that night. Id.

B.    Incident # 2

      On August 16, 2016, Ms. McDowell was sitting in a jump seat during a

turbulent flight when a male employee told her that if there was turbulence,

she could “catch him” with her body. Dkt. 35-1 at 124 (McDowell Dep. Ex. 7).

He then acted like there was turbulence, laid his torso across her lap, and

asked if he could hold on to her. Id.

C.    Incident # 3

      Also on August 16, 2016, a pilot, upon hearing that Ms. McDowell’s first

name was Mercedez, said “Mercedez. I own one and it rides well.” Dkt. 35-1 at

77, 125 (McDowell Dep. Ex. 8).

D.    Incident # 4

      Nine days later, an elderly female passenger whispered something in Ms.

McDowell’s ear. Id. at 77, 125. Since it looked like the elderly woman kissed

Ms. McDowell, a pilot asked “[a]re you giving out kisses?” Id. She said no and

turned around. Id. The pilot then “placed his hand on her buttock,” dkt. 43 at

4, and said “sorry, that was the best thing to happen all day,” dkt. 35-1 at 125.




                                        2
E.       Ms. McDowell’s EEOC Charge

         On September 1, 2016, Ms. McDowell filed a charge with the Equal

Employment Opportunity Commission (“EEOC”) alleging that she was

“subjected to unwelcome sexual advances, sexual harassment, and a hostile

work environment based on sex” when working at Southwest. Id. at 77. She

reported the four incidents above and claimed that they were causing her

anxiety which required mental-health counseling. Id. at 77-78.

F.       Additional Incidents

         After filing her EEOC charge, Ms. McDowell recalled or experienced other

incidents of alleged harassment that she did not report to the EEOC. These

incidents include:

     •    Incident # 5: Sometime during her first six months on the job, a male

          pilot placed his hand on Ms. McDowell’s thigh when speaking to her.

          Id. at 118 (McDowell Dep. Ex. 5).

     •    Incident # 6: In December 2015, a male passenger reached toward the

          midsection of her apron and grabbed peanuts. Id.

     •    Incident # 7: In February 2017, a flight attendant hugged her, kissed

          her on the cheek, made sexual innuendos, massaged her shoulders,

          touched her leg, and implied that she was “hot.” Id. at 118, 127-28

          (McDowell Dep. Ex. 11).

     •    Incident # 8: In September 2017, a pilot told Ms. McDowell that he

          was not the official captain for the flight, but he could “be your captain

          if you wanted me to,” adding that he was “usually PG.” Id. at 119-20.

                                          3
     •    Incident # 9: In May 2018, a pilot refused to give her the flight briefing,

          choosing instead to explain it to the other flight attendants only. Id. at

          120.

         Ms. McDowell further alleges that Southwest encouraged sexual

harassment because its flight-attendants’ lounge has posters that showcased

female flight attendants’ legs and breasts while male flight attendants were

shown in pants and button-up shirts. Dkt. 43-1 ¶ 23.

G.       Ms. McDowell’s Schedule Changes

         Sometime after filing her charge with the EEOC, Ms. McDowell noticed

that her “work pattern changed.” Id. ¶ 11. Before filing the charge, she

typically had at least one Saturday or Sunday off. Id. After filing the charge,

she was frequently scheduled to work or be on call all weekend while less

senior flight attendants had the weekend off. Id. In 2018, she was given a

less-favorable schedule three months in a row. Id. ¶ 12.

H.       Ms. McDowell’s Leave

         In May 2016, Ms. McDowell applied for leave under the Family Medical

Leave Act (“FMLA”) due to her allergies. Dkt. 35-2 ¶ 20; dkt. 35-1 at 141

(McDowell Dep. Ex. 14). Southwest approved her request and granted her

leave that would start May 2, 2016, and end on March 28, 2017. Dkt. 35-1 at

144. On April 10, 2017, Southwest notified Ms. McDowell that her approved

FMLA leave had expired. Id. at 146.

         After receiving that notice, Ms. McDowell asked for an extension because

she was “still undergoing treatment for the serious medical condition for which

                                          4
[her] FMLA claim supported” and she believed her leave should have lasted

until May. Id. at 148. While Southwest initially denied that request, her leave

was eventually approved. Dkt. 43-1 ¶ 6.

I.    Southwest’s Responses

      Southwest has designated evidence demonstrating that when Ms.

McDowell filed a complaint, it responded by investigating the allegations. Dkt.

34 at 4-10. Ms. McDowell does not dispute Southwest’s account of its

responses to her complaints but argues that Southwest’s responses were

insufficient. Dkt. 43 at 8-9. Because the Court grants summary judgment on

the basis that Ms. McDowell cannot establish that she was subjected to an

actionable hostile environment, the Court does not address Southwest’s

alternative basis for summary judgment.

J.    Procedural History

      On June 19, 2017, Ms. McDowell sued Southwest alleging it

discriminated against her because she is a woman and then retaliated against

her when she filed her EEOC charge. Dkt. 1-1 ¶ 1. Southwest moved for

summary judgment on both claims. Dkt. 33.

                                      II.
                                Applicable Law

      Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party must

inform the court “of the basis for its motion” and specify evidence

demonstrating “the absence of a genuine issue of material fact.” Celotex Corp.
                                        5
v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

burden, the nonmoving party must “go beyond the pleadings” and identify

“specific facts showing that there is a genuine issue for trial.” Id. at 324. In

ruling on a motion for summary judgment, the Court views the evidence “in the

light most favorable to the non-moving party and draw[s] all reasonable

inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

                                       III.
                                     Analysis

      Title VII makes it an unlawful employment practice for an employer to

discriminate against any individual with respect to such individual’s

compensation, terms, conditions, or privileges of employment, because of,

among other things, the individual’s sex. 42 U.S.C. § 2000e-2(a)(1). This

includes “requiring people to work in a discriminatorily hostile or abusive

environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). Title VII also

prohibits an employer from retaliating against an employee because the

employee “has made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or hearing” conducted under Title VII. Id. §

2000e–3(a). Southwest argues it is entitled to summary judgment because the

incidents identified by Ms. McDowell do not rise to the level of a hostile work

environment and she cannot show that her EEOC charge led to any adverse

employment actions. Dkt. 34.




                                         6
A.    Ms. McDowell’s Sexual Harassment Claim

      1.    Incidents covered by Ms. McDowell’s EEOC charge

      Before considering if Ms. McDowell’s hostile work environment claim can

survive summary judgment, the Court must determine which incidents of

alleged harassment are within the scope of the claim. Southwest argues that

the Court can only consider incidents Ms. McDowell raised in her EEOC

charge. Dkt. 34 at 11-14. Ms. McDowell argues that the scope of the Court’s

review is “an issue of fact” not proper for summary judgment. Dkt. 43 at 7-8.

      Before filing suit under Title VII, an employee must exhaust all

administrative remedies. 42 U.S.C. § 2000e–16(c); Chaidez v. Ford Motor Co., --

F.3d--, No. 18-2753, 2019 WL 4050996, at *3 (7th Cir. Aug. 28, 2019). To

satisfy this requirement, a plaintiff must file a charge of discrimination with the

EEOC before suing a defendant for that discrimination in court. 42 U.S.C. §

2000e-5(f)(1). The EEOC charge gives the employer adequate notice about the

claim, and it gives the EEOC and the employer an opportunity to resolve the

dispute without involving the court. Chaidez, 2019 WL 4050996, at *3.

      Once an employee brings a charge of discrimination to the EEOC and

receives a right-to-sue letter, the employee may bring a suit in federal court

only for those claims that were included in the EEOC charge or claims that are

“like or reasonably related to the allegations of the charge and likely to grow

out of such allegations.” Id. (quoting Geldon v. S. Milwaukee Sch. Dist., 414

F.3d 817, 819 (7th Cir. 2005)). Claims are “like or reasonably related” when (1)

there is a reasonable relationship between the allegations in the EEOC charge

                                        7
and the allegations in the complaint and (2) “the claim in the complaint can

reasonably be expected to grow out of an EEOC investigation of the allegations

in the charge.” Id. (quoting Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 500

(7th Cir. 1994)); see also Moore v. Vital Prod., Inc., 641 F.3d 253, 256 (7th Cir.

2011). In order to be reasonably related, the EEOC charge must describe the

same conduct and implicate the same individuals as those in the complaint.

Huri v. Office of the Chief Judge of the Circuit Court of Cook Cty., 804 F.3d 826,

832 (7th Cir. 2015).

      Here, Incidents # 1 through # 4 were included in Ms. McDowell’s EEOC

charge while Incidents # 5 through # 9 (the “Additional Incidents”) were not.

The Court may therefore consider the Additional Incidents only if they are

reasonably related to the allegations in the EEOC charge.

      There is no reasonable relationship between the Additional Incidents and

the incidents described in the EEOC charge—Incidents # 1 through # 4—

because they do not describe the same conduct or implicate the same

individuals. The Additional Incidents involve a customer, a flight attendant,

and pilots who were not identified in or implicated in the EEOC charge. Dkt.

35-1 at 118-20. Moreover, the conduct alleged in the Additional Incidents is

different from the conduct alleged in Incidents # 1 through # 4. The Additional

Incidents involve different individuals who are alleged to have engaged in

different conduct, so they are not reasonably related to the claims Ms.

McDowell brought in her EEOC charge. See Moore, 641 F.3d at 256

(allegations were not reasonably related when they alleged different conduct);

                                         8
Sommerfield v. City of Chicago, 863 F.3d 645, 649 (7th Cir. 2017) (allegations

were not reasonably related when they implicated different individuals);

Chaidez, 2019 WL 4050996, at *3.

      The Additional Incidents also cannot reasonably be expected to grow out

of an EEOC investigation of the four incidents in the charge. Three of the

Additional Incidents occurred six months or more after Ms. McDowell filed her

charge, so an investigation could not have revealed them. See Conner v. Ill.

Dep’t of Nat. Res., 413 F.3d 675, 680 (7th Cir. 2005) (finding that the plaintiff

did not exhaust her administrative remedies because the conduct alleged in the

complaint occurred after she filed her EEOC charge). And while her allegation

against the pilot (Incident # 5) occurred before her charge was filed, any EEOC

investigation would not have revealed this conduct because Ms. McDowell

never reported it to anyone. Dkt. 35-1 at 118. The only remaining incident—

where a passenger reached for a bag of peanuts (Incident # 6)—could not have

grown out of an investigation of whether Southwest employees sexually

harassed Ms. McDowell. Id.

      While the charge and the complaint generally assert the same kind of

discrimination, that’s not enough. Chaidez, 2019 WL 4050996, at *4. In

Cheek, the plaintiff filed a charge with the EEOC claiming she was a victim of

sex discrimination because her employer required her to pay costs that her

male coworkers did not bear. 31 F.3d at 500. In her complaint, she again

alleged sex discrimination but gave a different reason—her employer assigned

less profitable sales routes to women. Id. at 501. The Court recognized that

                                         9
both claims alleged sex discrimination but held that the plaintiff had not

exhausted her administrative remedies, and thus the claim was barred,

because the allegations in the EEOC charge did not allege the same conduct or

implicate the same individuals as the allegations in the complaint. Id. (citing

cases); see also Rush v. McDonald’s Corp., 966 F.2d 1104, 1110 (7th Cir. 1992)

(when the plaintiff alleged five incidents of discrimination in her complaint but

only described two of them in her EEOC charge, the court held that it would

not consider the unrelated omitted incidents).

      Under binding precedent, the Court must confine its analysis to the four

incidents described in Ms. McDowell’s EEOC charge. Whitaker v. Milwaukee

Cty., Wis., 772 F.3d 802, 804 (7th Cir. 2014) (holding that courts “cannot

consider” matters “outside the scope of [the] EEOC charge”); Sitar v. Ind. Dep’t

of Transp., 344 F.3d 720, 727 (7th Cir. 2003) (stating that claims in a

complaint that are not raised in an EEOC charge are “barred.”); see also

Kersting v. Wal-Mart Stores, Inc., 250 F.3d 1109, 1118 (7th Cir. 2001) (the

plaintiff alleged six incidents of retaliation, but the court properly considered

only incidents raised in the EEOC charge). Southwest had warning that Ms.

McDowell might raise these incidents in a lawsuit, and the parties had an

opportunity to resolve them without court intervention. Chaidez, 2019 WL

4050996, at *3. 1



1 Southwest also argues that the Court should not consider Incident # 1 because it
occurred 300 days before Ms. McDowell filed her charge with the EEOC. The Court
need not belabor this argument, however, because Southwest is entitled to summary
judgment even after considering Incident # 1.
                                        10
      2.    Do the incidents of alleged sexual harassment amount to a
            hostile work environment?

      Sexual harassment that is severe or pervasive enough to affect the terms

and conditions of employment is actionable under Title VII. Oncale v.

Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 (1998); Swyear v. Fare Foods

Corp., 911 F.3d 874, 881 (7th Cir. 2018). At summary judgment, this requires

Ms. McDowell to designate evidence from which a trier of fact could conclude

that (1) she was subject to unwelcome harassment, (2) the harassment was

based on her sex, (3) the harassment was so severe or pervasive as to alter the

conditions of her employment and create a hostile working environment, and

(4) there is a basis for employer liability. Johnson v. Advocate Health & Hosps.

Corp., 892 F.3d 887, 900 (7th Cir. 2018).

      Southwest argues that Ms. McDowell cannot meet the third element

because the four incidents described above were not “severe or pervasive

enough to satisfy the hostile work environment standard.” Dkt. 34 at 14. In

order to meet the third element of a hostile work environment claim, a

workplace must be “so pervaded by discrimination that the terms and

conditions of employment were altered.” Vance v. Ball State Univ., 570 U.S.

421, 427 (2013). The behavior need not make the workplace “hellish.”

Jackson v. Cty. of Racine, 474 F.3d 493, 500 (7th Cir. 2007). But it must be

more than offhand comments and isolated incidents. Faragher v. City of Boca

Raton, 524 U.S. 775, 788 (1998). In total, to amount to a change in the terms

and conditions of employment, the “conduct must be extreme.” Id.



                                       11
      When determining whether workplace discrimination is extreme enough

to create a hostile work environment, the Court considers “the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.” Alamo v. Bliss, 864 F.3d

541, 549–50 (7th Cir. 2017) (citing Harris, 510 U.S. at 23). No single factor is

determinative. Rather, the Court must “look to the totality of the

circumstances and ask whether everything together constitutes a hostile or

abusive environment.” Swyear, 911 F.3d at 881. Here, the designated

evidence is insufficient to create a triable issue as to whether the conduct

identified in the EEOC charge (Incidents # 1 through # 4) was severe or

pervasive enough to alter the terms and conditions of Ms. McDowell’s

employment.

            a.     The frequency of the discriminatory conduct

      The four incidents here over a period of approximately a year and a half

(Incidents # 1 through # 4) are not enough to constitute frequent harassment.

See Filipovic v. K & R Exp. Sys., Inc., 176 F.3d 390, 398 (7th Cir. 1999)

(holding that four national-origin comments made over the course of more

than a year “were too infrequent” to render the plaintiff’s hostile work

environment claim actionable). Similarly, isolated and sporadic incidents,

unless they are extremely serious, do not constitute an actionable hostile

environment. Faragher, 524 U.S. at 788; Patt v. Family Health Sys., Inc., 280

F.3d 749, 754 (7th Cir. 2002) (holding that eight sexual comments made by a

                                        12
handful of individuals over several years “were too isolated and sporadic to

constitute severe or pervasive harassment”).

            b.     The severity of the conduct.

      The behavior Ms. McDowell described was not severe enough to

constitute a legally cognizable hostile work environment under Title VII.

Posters of provocatively dressed female flight attendants (in contrast to

professionally dressed men) have been found insufficient to alter the terms and

conditions of employment. See E.E.O.C. v. Int’l Profit Assocs., Inc., No. 01-c-

4427, 2008 WL 4876860, at *6 (N.D. Ill. July 14, 2008) (holding that posters of

women in bikinis in the workplace was not enough to constitute a hostile work

environment).

      Three of the other incidents involve suggestive statements: (1) a co-

worker saying he could make Ms. McDowell have an orgasm (Incident # 1), (2)

the statement, “Mercedez. I own one and it rides well” (Incident # 3), (3) and

asking, “are you giving away kisses?” (Incident # 4). Mild sexual statements

are not usually enough to constitute a hostile work environment. See Milligan-

Grimstad v. Stanley, 877 F.3d 705, 713-14 (7th Cir. 2017) (comments about

revealing outfits and frequently asking the plaintiff if she had pregnancy plans

did not amount to a hostile work environment). For example, in Pryor v.

Seyfarth, Shaw, Fairweather & Geraldson, 212 F.3d 976, 977–78 (7th Cir.

2000), the plaintiff’s supervisor asked her if she would show him pictures of

her wearing something from Fredricks of Hollywood, showed her a book with

pictures of women in bondage and black leather, and asked about her outfits.

                                        13
The court affirmed dismissal of the discrimination claim, finding that some of

the comments were “suggestive or even offensive, but not so offensive as to

constitute actionable harassment.” Id. at 978.

      The Seventh Circuit has found comments that were more sexually

explicit and offensive than those alleged by Ms. McDowell not sufficiently

severe to create a hostile work environment. In Scruggs v. Garst Seed Co., 587

F.3d 832, 841 (7th Cir. 2009), an employee said the plaintiff was “made for the

back seat of a car” and looked like a “dyke.” And in Patt, 280 F.3d at 754, a co-

worker made eight gender-related comments—including the statement that

“the only valuable thing to a woman is that she has breasts and a vagina.” In

both cases, the Seventh Circuit found that the statements were not severe or

pervasive enough to constitute a hostile environment.

      Ms. McDowell identifies one incident involving physical contact—when a

pilot “placed his hand on her buttock” (Incident # 4). Dkt. 43 at 4. But under

Seventh Circuit precedent, such conduct occurring in isolation is not “severe”

for purposes of constituting a hostile work environment:

      Cumulatively or in conjunction with other harassment, such acts
      might become sufficiently pervasive to support a hostile
      environment claim, but if few and far between they typically will
      not be severe enough to be actionable in and of themselves. A hand
      on the shoulder, a brief hug, or a peck on the cheek lie at this end
      of the spectrum. Even more intimate or more crude physical acts—
      a hand on the thigh, a kiss on the lips, a pinch of the buttocks—
      may be considered insufficiently abusive to be described as
      “severe” when they occur in isolation.

Swyear, 911 F.3d at 882 (quoting Hostetler v. Quality Dining, Inc., 218 F.3d

798, 808 (7th Cir. 2000)).


                                       14
            c.     Whether the conduct was physically threatening or
                   humiliating, or mere offensive utterances

      Incidents # 1 through # 4 involve offensive comments implying that

various employees wanted to kiss Ms. McDowell, lay on her lap, or have sex

with her. While the comments were offensive, they are not of a nature that

altered the conditions of her employment. See Baskerville v. Culligan Int’l Co.,

50 F.3d 428, 430 (7th Cir. 1995) (granting summary judgment for the employer

despite the plaintiff’s supervisor calling the plaintiff “hot,” making grunting

sounds when she wore a skirt, asking “all pretty girls [to] run around naked,”

and making an obscene sexual gesture).

            d.     Whether the incidents unreasonably interfered with Ms.
                   McDowell’s work performance

      The alleged incidents of harassment did not unreasonably interfere with

Ms. McDowell’s work performance. While Ms. McDowell complained that these

incidents caused her anxiety and “a sense of uncertainty and uneasiness”

when working with male coworkers, dkt. 35-1 at 124, she designated no

evidence showing that the incidents significantly interfered with her ability to

perform her job. Dkt. 35-1 at 17:23-25; dkt. 43-1 ¶ 2; see Nichols v. Mich. City

Plant Planning Dep’t, 755 F.3d 594, 601 (7th Cir. 2014) (holding that a plaintiff

did not provide sufficient evidence of a hostile work environment in part

because “the alleged harassment did not interfere with [the plaintiff’s] work

performance”).




                                        15
            e.     Conclusion

      Considering the totality of the circumstances, while Ms. McDowell

understandably found the alleged misconduct unwelcome and offensive, it

was not pervasive or severe enough to constitute a cognizable claim under

Title VII. No reasonable jury could find that the incidents Ms. McDowell

described altered the terms and conditions of her employment.

      While Ms. McDowell argues that “[i]t seems obvious” that these incidents

constitute a hostile work environment, dkt. 43 at 7, the Court must evaluate

the behavior from an objective perspective. Liability under Title VII “has

limitations, and Title VII was not designed to become a ‘general civility code.’”

Alamo, 864 F.3d at 550 (quoting Faragher, 524 U.S. at 788). Although

offensive, “vulgar banter, tinged with sexual innuendo of coarse or boorish

workers” generally does not alter the terms and conditions of employment

under Title VII. Swyear, 911 F.3d at 881 (citation omitted). Therefore, the

Court GRANTS Southwest summary judgment on Ms. McDowell’s hostile work

environment claim.

B.    Ms. McDowell’s Retaliation Claim

      Southwest also moves for summary judgment on Ms. McDowell’s

retaliation claim. To make a prima facie claim for retaliation, Ms. McDowell

must demonstrate (1) that she engaged in statutorily protected activity; (2) that

her employer took a materially adverse action against her; and (3) that the

protected activity and the adverse action are causally connected. Robinson v.

Perales, 894 F.3d 818, 830 (7th Cir. 2018).

                                        16
      Ms. McDowell claims she engaged in protected activity when she filed her

charge with the EEOC and that she suffered two adverse actions after

Southwest changed her work schedule and denied her FMLA leave. Dkt. 43 at

9-10; dkt. 1-1 ¶14. Southwest argues Ms. McDowell’s retaliation claim fails

because there is no designated evidence from which a trier of fact could find a

causal relationship between her protected activity and these actions.

      In order to satisfy the third element of a retaliation claim, Ms. McDowell

must establish that “the protected activity was the but-for cause of the adverse

action.” Mollet v. City of Greenfield, 926 F.3d 894, 897 (7th Cir. 2019). In

other words, she must demonstrate that she would not have been initially

denied FMLA leave and her schedule would not have changed if she did not file

her charge with the EEOC. Id.

      Neither of the two allegedly adverse actions satisfy this but-for

requirement. On May 11, 2016, Southwest told Ms. McDowell that her

approved FMLA leave would end in March 2017. Dkt. 35-1 at 144. Ms.

McDowell’s EEOC charge could not have caused her leave to terminate on that

date because she filed her charge three months after she was notified of the

termination date.

      And Ms. McDowell’s schedule-change claim is based entirely on

suspicious timing in that one happened after the other. Typically, “evidence

regarding suspicious timing, without more, is generally insufficient to support

a reasonable inference of retaliation.” Harper v. C.R. England, Inc., 687 F.3d

297, 309 (7th Cir. 2012). Here, Ms. McDowell has failed to provide any

                                       17
evidence, or even the date when her schedule changed, that would allow the

inference of retaliation based on suspicious timing.

      Ms. McDowell has failed to provide evidence of causation, so the Court

GRANTS Southwest summary judgment on Ms. McDowell’s retaliation claim.

                                     IV.
                                  Conclusion

      The Court GRANTS Southwest’s Motion for Summary Judgment. Dkt.

[33]. Final judgment will issue in a separate entry. Because the Court finds

Southwest is entitled to summary judgment even when Ms. McDowell’s

affidavit is considered, Southwest’s motion to strike is DENIED as moot.

SO ORDERED.
Date: 9/10/2019




Distribution:

Michael A. Moffatt
LITTLER MENDELSON PC
mmoffatt@littler.com

Brian Lee Mosby
LITTLER MENDELSON, P.C.
bmosby@littler.com

Jennifer L. Romaniuk
LITTLER MENDELSON, P.C. (Indianapolis)
jromaniuk@littler.com

Christopher Kenneth Starkey
STARKEY LAW OFFICES
starkeyck@msn.com




                                       18
